\DOO`]O\'JI-l>~b)i\))_~

NNN[\JNNNNN>-)-‘)-»-»-»_»,_,_.,_.,_.
OO\]O\U`\-bb-)l\)'-\O\DO¢\`|O\L)I-¥>L)JNF-‘O

 

 

Case 2:18-mj-00558-PLI\/| Document 1 Filed 12/07/18 Page 1 of 12

 

F’~a trtrrttn
_ L , .;_\_`,=) ___1-1@‘..§--.. .'1.1)
DEC 0 7 28 13 Magistrate Judge Paula McCandlis
‘N '_W, f",' "" 'Tl 74 hF`HnT
E`>".'ES|.‘.‘.‘." uh.»..\…¢ ".r' ~..'Auiilf:$:z;::}i:|l¥

UNITED STATES DISTRICT COURT FOR TH_E
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, CASE NO. MJ i 8 " 558
Plaintiff,
v. COMPLAINT for VIOLAT[ON
ALI AMER WAHEEB MUFREJ, 18 U.S.C. §2320
Defendant.

 

BEFORE United States Magistrate Judge Paula McCandlis, Seattle, Washington.
The undersigned complainant being duly sworn states:
COUNT l
Trafticking in Counterfeit Goods
On or about the below dates, within the Western District of Washington, and
elsewhere, ALI AMER WAHEEB MUFREJ, along with other persons known and
unknown, intentionally trafficking in goods and knowingly using a counterfeit mark on or

in connection with such goods:

 

Date Transacti_on

 

March 7, 2018 to The importation and sale of one (1) Toyota-branded airbag,
June 28, 2018 and component parts, bearing spurious marks identical to and
substantially indistinguishable from genuine marks that were in
use and registered for the use in connection With airbags and
airbag component parts on the principle register in the United
States Patent and Trademark Ofiice, namely the Toyota

 

 

 

 

Complaint: ALl MUFREJ - l UNlTED sTATEs ATTORNEY
USAO 2018R01 160 700 STEWART STREET, SUrrE 5220

SEA'rrLE, WAsHlNGToN 98101
(206) 553-7970

\OCQ`]O’\U'\J>»L»JN*+

NNNNNNNNNl-*)-ll-l)-l\-\\_\\_a»_a,_n,_i
OO\]O\MLUJK\J’-‘O\DOO\IG\U\-I>L)JNHO

 

 

Case 2:18-mj-00558-PLI\/| Document 1 Filed 12/07/18 Page 2 of 12

 

trademark, and the use of the aforementioned marks was likely
to cause confusion, to cause mistake, and to deceive.

 

 

 

 

All in violation of Title 18, United States Code, Section 2320(a) and Section (2).

I, Michelle Hardin-Pineda, a Special Agent with Homeland Security

Investigations, Seattle, Washington, having been duly sworn, state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I am a Special Agent with U.S. Immigration and Customs Enforcement
(“ICE”), Homeland Security Investigations (“I-ISI’;), in Seattle, Washington, and have
been so employed since February 2006. I am currently assigned to the HSI Field Office in
Seattle, Washington. In my current capacity, I investigate federal criminal violations
including money laundering, smuggling, drug trafficking, commercial fraud, and
intellectual property theft.

2. I have successfully completed the Federal Law Enforcement Training
Center Criminal Investigator Training Program in Brunswick, Georgia. While at FLETC,
I completed the Criminal Investigators Training Program and Immigration and Customs
Enforcement Special Agent Training. As part of my duties as a Special Agent, l have
participated in and led and participated in numerous investigations involving smuggling,
drug trafficking, commercial fraud, intellectual property theft and money laundering
Additionally, I have been involved in all aspects of criminal investigations including
surveillance and undercover operations, and I am authorized to serve and execute search
and arrest warrants.

3. The information in this Affidavit is based upon the investigation that I have
conducted in this case, my conversations with other law enforcement officers who have
engaged in various aspects of this investigation, and my review of reports written by
other law enforcement officers involved in this investigation Because this Affidavit is

being submitted for the limited purpose of securing a search warrant, l have not included

Complaint: ALI MUFREJ - 2 UN|TED STATES ATTORNEY
USAO 201 8R01 160 700 STEWART STREET, SurrE 5220

SEATTLE, WAsHlNGToN 9810|
(206) 553-7970

\Oo°`~]o\Lh-I>L»J[\)>_»

NN[\)[\)N[\J[\)\\)[\)»-)-l)-)-l)-)-)-\»-\)-l»-\
OO\]O\‘J\-ldbdl\)l-O\DOO\lO\U\-hb~)[\))-lo

 

 

Case 2:18-mj-00558-PLI\/| Document 1 Filed 12/07/18 Page 3 of 12

each and every fact known to me concerning this investigation I have set forth only those
facts that I believe are relevant to a determination of probable cause to support the
issuance of the requested warrant. When the statements of others are set forth in this
affidavit, they are set forth in substance and in part.
SUMMARY

6. In March 2018, HSI Special Agents received information that ALI Al\/[ER
WAHEEB MUFREJ (“MUFREJ”) via eBay Seller NW-Paciflc-Parts, located in Kent,
Washington, was involved in the importation, advertising and sale of counterfeit airbags,
airbag components and airbag covers. The investigation determined that ALI MUFREJ
was associated with NW-Pacific-Parts and was linked to three other eBay user names
selling similar suspected counterfeit airbags, airbag components, and airbag covers.
Based on the eBay records for NW-Pacific-Parts between September 27, 2017 and
September 7, 2018, the scheme resulted in the sales of 171 airbags for a total of $63,589.

INVESTIGATION

A. Customs and Border Protection Seizure of Parcel

7. On March 7, 2018, Homeland Security lnvestigations (HSI) received
information from Customs and Border Protection (CBP) at the San Francisco Airport
Mail Center that officials had intercepted an international parcel, hereinafter referred to
as “SEIZED PARCEL”. The SEIZED PARCEL was sent via EMS, an international
postal express mail service, from Hong Kong and was addressed to ALI MUFREJ at the
address 10605 SE 240th St. #510, Kent, WA 98031, a P.O. BOX. CBP conducted an
inspection of the parcel delivery receipt Which contains, among other things, the shipper,
addressee, and quantity and description of the contents of the parcel. The contents of the
parcel were described as “Restrain Modules”. CBP then conducted a border search of the
parcel which revealed six Toyota-branded airbags modules. CBP contacted and sent
photos of the airbags to the Brand Protection Analyst for Toyota North America for a
determination as to the authenticity of the airbags. The analyst determined that the

airbags are counterfeit based on the following reasons:

Complaint: ALI MUFREJ - 3 UNlTED sTATES ATTORNEY
USAO 201 8R01 160 700 STEwART STREEr, SurrE 5220

SEATTLE, WASHINGTON 9810]
(206) 553-7970

\DOQ\)O\LI\-l>~b.)l\))_~

NNNNNN|\)[\J[\)>-)-*)-¢)-l>-a>_ip_»,_i,_.,_.
OC\JO\Lh-§L»Jl\.)>-*O\DOQ\`|G\U\J>~L)JN*-‘O

 

 

Case 2:18-mj-00558-PLI\/| Document 1 Filed 12/07/18 Page 4 of 12

0 Genuine Toyota airbag assembly contains two serial numbers, one on the
inflator and one on the assembly (located on the metal frame). The analyst
only observed one serial number located on the inflator in the photos
provided.

0 All Genuine Toyota airbag intiators contain a unique serial number that
would not be repeated on another inflator. The analyst observed repeated
serial numbers on different parts which is a strong indicator of counterfeit

¢ The labels on the inflators are inconsistent With Genuine Toyota label font
and text location.

0 Genuine Toyota airbag components are not sold separately or unassembled,
Toyota only sells and/ or distributes entire assemblies. Small shipments of
disassembled components is not consistent with Toyota or Toyota
supplier’s shipping methods.

8. The mailing address on the parcel is that of a business named Mailboxes of
Kent that rents personal mailboxes to customers. On May 9, 2018, a United States Postal
Inspector traveled to Mailboxes of Kent located at 10605 SE 240th St, Kent, Washington
98031. A female employee advised box #510 was rented to a person she knew as “Ali” a
long-time customer. However, the employee indicted an application for the box was not
on file.

9. ALI MUFREJ’s physical address residence was 23821 110th Ave SE Apt.
1B201, Kent, Washington, 98031. On or about May 21, 2018, HSI agents conducted
surveillance at 23821 110th Ave SE Apt lB201, Kent, Washington, 98031. A male was
observed walking from the staircase that leads to the units that comprise building lB. The
male was later identified as ALI MUFREJ based on comparison with Washington State
driver’s license photograph

10. On June 27, 2018, a Postal Inspector delivered a certified piece of mail
addressed to ALI MUFREJ at 23821 110th Ave SE Apt 1B201, Kent, Washington 98031.

The certified piece of mail contained a Notice of Seizure from CBP, Office of Fines,

Penalties and Forfeiture (FP&F) regarding the SEIZED PARCEL. The seizure notice was

addressed to ALI MUFREJ and explained it was to notify him that U.S. Custom and
Border Protection (CBP) seized the property described as approximately six (6)

Complaint: ALI MUFREJ - 4 UNITED sTATEs ATToRNEY
USAO 201 8R01 160 700 STF.wART STREET, SurrE 5220

SEATTLE, WAsHlNGToN 9810|
(206) 553-7970

NN[\)NN[\.)!\)N[\J)-~)-¢\-¢»-¢)-lv-v-\)-¢)-‘)-‘
OO\]O\LA-|>L)JN»-*O\CC¢\]O\LA-I>L)J\\J>-‘O

 

 

Case 2:18-mj-00558-PLI\/| Document 1 Filed 12/07/18 Page 5 of 12

Counterfeit Toyota automobile airbags. The letter further explained the property seized
was seized for violation of 19 USC 1526(e) Which prohibits the importation of
merchandise bearing a counterfeit trademark that is both registered with the Patent and
Trademark Office (PTO) and recorded with CBP. The property contains markings which
are substantially indistinguishable from, and therefore, bear a counterfeit
design/word/mark. The letter advised ALI MUFREJ of the options available to him
concerning the seizure. During the delivery of the letter, a male answered the door to the
apartment and accepted the certified piece of mail. The male printed his name and signed
a receipt for the mail. The name he printed was ALI MUFREJ. In addition, the Postal
Inspector indicated the male resembled the Washington State driver’s license photograph
for ALI MUFREJ.

11. On June 28, 2018, an undercover HSI agent utilizing an undercover
eBay.com account located a Toyota airbag offered for sale by seller NW-PACIFIC-
PARTS. This seller had been identified as belonging to ALI MUFREJ. Federal law
enforcement agents established surveillance on ALI MUFREJ’s apartment located in
Kent, Washington while an HSI UC agent purchased a Toyota Airbag on eBay from
seller NW-Pacific-Parts.

12. HSI agents subsequently observed ALI MUFREJ leave his apartment
complex in a Jeep Cherokee bearing Washington plate BJY6128 registered in his name
and drive directly to the Kent Post Office located near his residence. Agent observed ALI
MUFREJ go into the Kent Post Office with two parcels: one large parcel wrapped in
purple paper and one small brown box with “Fragile” stickers on it. ALI MUFREJ placed
both packages on the counter and exited the post office. Federal law enforcement agents
went into the Kent Post Office and obtained the parcel, hereinafter referred to as
“CONTROLLED BUY PARCEL” which had been placed into the mail by ALI
MUFREJ. The CONTROLLED BUY PARCEL was addressed from NW Pacific Auto
Parts, 3655 E Marginal Way, Seattle, WA 98134. A review of the label revealed an

Complaint: ALI MUFREJ - 5 uNlTED sTATEs ATToRNEY
USAO 2018R01 160 700 STEWART STREET, SurrE 5220

SEATTLE, WAsHlNG'roN 9810|
(206) 553-7970

\OOO--]O\Lh-l>~b)[\)>_‘

i\J[\Jl\Jl\JI\)[\)[\J[\)[\))->-‘>_->_l>_->_~,_.,_.,__.,_.
OO-~JC\Lh-ILL)J[\.)>-*CJ\OOO\JO\LJ\-lhml\)»-*C

 

 

Case 2:18-mj-00558-PLI\/| Document 1 Filed 12/07/18 Page 6 of 12

Inteinet-based postage service provider was used to purchase the postage for the
CONTROLLED BUY PARCEL

13. The CONTROLLED BUY PARCEL was found to contain one Toyota-
branded airbag Wrapped in plastic. HSI agents sent photographs of the suspect airbag to a
Brand Protection Analyst with Toyota Motor North America for a product determination
Toyota Motor North America determined the item was a counterfeit Toyota airbag
assembly. The airbag mailed by MUFREJ bore spurious marks substantially
indistinguishable from genuine marks that Were in use and registered for the use in
connection with airbags and airbag component parts on the principle register in the
United States Patent and Trademark Office, namely the Toyota trademark, and the use of
the aforementioned marks Was likely to cause confusion, to cause mistake, and to
deceive A genuine Toyota airbag is show in the photo below (left) and next tot he

counterfeit airbag sold by MUFREJ (right):

Contrul|ed Bu\,r Parcel, Sus-ect Part

      

14. An Internet-based postage service provider was used to purchase the
postage for the CONTROLLED BUY PARCEL. Online postage services enable a user to
print USPS approved postage With a computer, printer, and Internet connection from their
home or office. Records from an lnternet-based postage service provider showed the
label for the parcel was associated With an account in the name of ALI MUFREJ, With a
company name of AutopartsGlobal. Records showed a billing address for ALI MUFREJ
of 23821 110th Ave SE Apt 113201, Kent, WA 98031; and an e»mail address of

Complaint: ALI MUFREJ - 6 UN:TED STATIES A'l"roRNEY
700 S't'Et\’,\R'l' S'rRL-‘l~:'r. Sul'nz 5220
USAO 201 8R0] 160 SE,\Trl.E. WASH:NGTON 93101
(206) 553-7970

\DOG\]O’\L!\-l>b.)[\))_*

l\)i\)!\)[\)l\)[\>[\.>l\.)l\.)»-‘)-)-)-)-)-~\_o»_a»_a,_r
OO`JO\MLWNF_‘O\OO°\]C\LALWN|-*O

 

 

Case 2:18-mj-00558-PLI\/| Document 1 Filed 12/07/18 Page 7 of1'2

almifarji@yahoo.com. The account was associated with approximately 2, 139 labels
addressed to people throughout the United States. Almost all of the labels contained a
sender name of AutopartsGlobal or NW Pacific Auto Parts and included ALI MUFREJ ’s

` address in Kent, Washington.

15. An HSI agent subsequently communicated with the eBay seller from NW-
Pacific-Parts via e-mail. On or about August 15, 2018, the HSI agent received an e-mail
to an undercover account from alimifarji@yahoo.com. The e-mail stated: “Hi Buddy,
This is Ali from eBay NW-Pacific-Parts Please reply to my email to chat about Toyota
airbags you’re interested in. Thanks. Signed: “Ali Mufrej (206) 422-8520”.

16. An HSI undercover agent (UCA) was introduced to ALI MUFREJ via this
email account. The UCA continued communication with ALI MUFREJ via cell phone at
the number (206) 422-8520, the same number ALI MUFREJ listed in his email. During
one of those conversations ALI MUFREJ stated he can get airbags, curtain airbags, side
airbags and airbag covers. ALI MUFREJ stated he gets older items from wreckers and
new item he gets from outside the state, wholesale.

17. On October 3, 2018, the HSI UCA meet with ALI MUFREJ to discuss the
future purchase of airbags. During the conversation'ALI MUFREJ agreed to sell airbags
to the UCA and give a price reduction since the UCA would be picking up the airbags
and because he Would not incur additional cost from selling through eBay. ALI MUFREJ
agreed to meet the UCA again. On October 22, 2018, the HSI UCA had another
conversation with ALI MUFREJ regarding the purchasing of airbags. During the
conversation ALI MUFREJ stated he didn’t have any airbags to sell the UCA, only
online, however he did have some used parts in a storage unit. He stated his work, Safari
Exports, might have some airbags and he Was willing to escort the UCA to the business.
ALI MUFREJ explained to the UCA that the airbags cannot be shipped via airplane they
can only be shipped via ground.

//

//
Complaint: ALI MUFREJ - 7 ' UNITED STATES A'I`TORNEY
USAO 201 8R01 160 700 STEWART STREET, SurrE 5220

SEATrLE, WAsmNGToN 98101
(206) 553-7970

\DO¢\]O\Lh-I>U~>N>_a

[\JNNN[\)N[\)N[\))-)-l»-)-)-)->-‘»~»-»-l
OO\IO\Ui-I>L)JN~O\OOQ\IO\U\J>L»JN*-‘O

 

 

Case 2:18-mj-00558-PLI\/| Document 1 Filed 12/07/18 Page 8 of 12

B. Previous Seizures

18. On or about November 22, 2016, Custom and Border Protection (CBP)
seized three international parcels addressed to ALI MUFREJ at 10605 SE 240th Street
#510, Kent, WA 98031 that contained 299 counterfeit airbag covers and emblems, With a
total manufacturer suggest retail price (MSRP) of $11,284. The parcels contained
infringing products violating the trademarks of Toyota, Subaru, Nissan, Ford, Mazda,
Chevrolet, Hyundai, and Infiniti.

C. Recent Seizure

19. On or about September 24, 2018, CBP at the DI-[L in Cincinnati mail center
intercepted two international parcels. The parcels were coming from Hong Kong and
addressed to Ali MUFREJ at 10605 SE 240th Street, #510 Kent, WA 98031. A border
search was conducted on the parcel which revealed ten (10) airbag inflators with
assemblies and two (2) additional airbags inflators. The items were determined to be
counterfeit as the same serial numbers were listed on multiple units. Toyota Motor North
America also determined the items were counterfeit

D. Open Source Records

20. On May 7, 2018, a query of the Washington State Department of Revenue
website for business associated with ALI MUFREJ. The query revealed the business
AUTOPARTSGLOBAL, LLC is a limited liability company in Washington State located
at 23821 1 10th Ave SE Apt 1B201, Kent, Washington 98031, owned by ALI MUFREJ.
The business was assigned Unified Business Identifier (UBI) # 604-090-489 and North
American Industry Classificatio`n System NAICS# 441310 _ Automotive Parts and
Accessories Stores. The business was opened March 1, 2017.

E. Import History

21 . A review of CBP importation history for ALI MUFREJ revealed from
approximately November 2014 to May 2018, ALI MUFREJ was the consignee on 18
international air parcel shipments. In March, April, and May 2016 a total of three
international shipments were sent to 23821 110th Ave SE Apt 1B201, Kent, Washington.

Complaint: ALl MUFREJ - 8 UNlTED sTATEs ATToRNEY
USAO 2018R0 1 160 700 STEWART STREET, SUITF. 5220

SEATTLE, WAsHINGToN 98101
(206) 553-7970

\DCC\!O\U\-l>wl\)»_»

NNNNNNNNN»-*»-li-)-»-‘i_i\-I)-l>-l»-
O°\lo\§h-bUJNF‘O\DOQ\IC\U!-BUJNd-lo

 

 

Case 2:18-mj-00558-PLI\/| Document 1 Filed 12/07/18 Page 9 of 12

For these three shipments the commodity description as “Dashboard Cover”. Beginning
in May 2016, the remaining fourteen shipments were sent to the P.O. Box address used
by MUFREJ. The commodity description used for these shipments included but were not
limited to “cover”, “label”, ‘airbag cover”.

F. Intellectual Property Rights Center Investigation

22. Homeland Security Investigations (HSI) is the lead agency at the National
Intellectual Property Rights Coordination Center (IPR Center). The .IPR Center consists
of 23 partner agencies, who purpose is to combat intellectual property theft, partnerng
with not only with other federal agencies, but also Interpol, Europol, and the governments
of Canada and Mexico."[`hrough information sharing with public and private sector, the
IPR Center assists ongoing criminal investigations by providing relevant information.

23. The IPR Center provided HSI agents with data from eBay.com related to
ALI MUFREJ. eBay data revealed several accounts linked to ALI MUFREJ, Which he
used to sell counterfeit products. ALI MUFREJ used the eBay user IDs autopartsglobal
and autopartsglobal2, apgone_l 00 and NW-Pacific-Parts.

24. The accounts were established at different times: autopartsglobal on
December 26, 2011, and autopartsglobal2 on November 1, 2016, NW-Pacific-Parts on
July 19, 2017 and apgone_lOO on February 27, 2018.

25. For the autopartsglobal, autopartsglobalZ, and NW-Pacific-Parts a contact
info address of the 23821 110th Ave SE Apt 1B201, Kent, Washington 98031 was
provided, and for the shipping address the P.O. BOX address Was provided, For
apgone_100 the contact and shipping address was 3655 East Marginal Way South,
Seattle, Washington 98134. This address is for Safari Exports, a business where ALI
MUFREJ works. The address is also present on ALI MUFREJ’s other eBay accounts
under shipping address history. eBay records revealed autopartsglobalZ account is
associated with approximately 1,875 listed items many including “airbag” or airbag cover
in the title. Records for NW-Pacific-Parts account revealed approximately 171 listing for

airbags that were sold to eBay buyers for a total of approximately $63,5 89.00. A review

Complaint: ALI MUFREJ - 9 uNnED sTATF.s ATroRNEY
USAO 2013R01160 700 shawan sm:n, sums 5220

SEA'r'rLr~:, WAsHmoToN 9810|
(206)553-7970

\ooo\io\<.n.r>r.cr\;._.

QQ`JO\Ul-i>L)JNF-‘O\COQ\]O\UIJ>~L)JN'-*C

 

 

Case 2:18-mj-00558-PLI\/| Document 1 Filed 12/07/18 Page 10 of 12

of customer feedback showed a negative review stating, “the airbag has been refurbished
and you have lied to me”.

26. eBay has a Verified Right Owner Program (VeRO) which allows owner of
intellectual property (IP) rights and their authorized representative to report eBay listing
that may infringe on those rights. A review of VeRO data for NW-Pacific-Parts revealed
on May 5, 2018, a listing for a “2015 - 2018 Honda Fit Driver Wheel Airbag Air Bag
Black” was removed. If a listing is removed by VeRO an email is sent with details about
why the listing was reported and how to contact the rights owner directly for more
inforrnation.

27 . The IPR Center also provided HSI agents with reports from Hyundai/Kia
Brand Protection. The two reports detail controlled buys of counterfeit airbag covers that
a Hyundai/Kia representative made from eBay user autopartsgloba12 in May 2017. For
each controlled buy, the Hyundai/Kia representative received the counterfeit airbag
covers via USPS Priority Mail with a return address of 23821 110th Ave SE Apt 1B201,
Kent, Washington 98031.

28. Fiat Chrysler Automobiles (FCA) brand protection provided three (3)
reports detailing the controlled buys of counterfeit airbag covers. A FCA representative
made the three control buys; one (1) from eBay user autopartsgloba12 in September 2017,
and two (2) from apgone_100 in May 2018, For each controlled buy, the FCA
representative received the counterfeit airbag covers via USPS priority mail with a return
address of AutopartsGlobal at 23 821 110th Ave SE Apt 1B201, Kent, Washington
98031. The FCA Brand Protection investigated provided a timeline of these controlled
buys which showed for two of the buys FCA enforced and submitted to eBay’s VeRO for
removal and notice to seller.

G. Confirmation of New Address

29. On May 7, 2018, a U.S. Postal inspector reviewed postal records. The
records revealed ALI MUFREJ has created an account on the USPS website. With this

account, MUFREJ can perform tasks such as setup text message notifications for parcels

Complaint: ALI MUFREJ - 10 UN|TED STATES ATTORNEY
USAO 2018R01 160 700 SrEwART STREET, Surre 5220

SEATrLE, WAerNoToN 98101
(206) 5 53-7970

\OOO\]O\Lh-l>b~)[\)»_a

NN[\JK\)[\)[\J[\)[\)[\.))-I)-i-‘i->-‘)-¢r-~)-I»-‘r-r
GO\]G\Lh-§L»J[\.)>-*O\CQQ\]O\U\-LL)JM'-‘O

 

 

Case 2:18-mj-00558-PLI\/| Document 1 Filed 12/07/18 Page 11 of 12

being tracked, as well as view images of mail being sent to his address. The address
information ALI MUFREJ provided when he setup the account Was 23 821 110th Ave SE
Apt 1B201, Kent, Washington 98031. On or about October 23, 2018, US Postal Inspector
notified HSI agents ALI MUFREJ had put in a change of address Which was created on
October 3, 2018. ALI MUFREJ listed his new address 23641 20th, Apt 303, Des Moines,
Washington, 98198, the SUBJECT PREMISES. HSI Agent Hardin-Pineda conducted
surveillance on the SUBJECT PREMISES and observed ALI MUFREJ driving a Jeep
Cherokee bearing Washington plate BJY6128 registered in his name and park in front of
the stairs leading up to apartment A3 03. ALI MUFREJ was observed walking up the
stairs towards apartment A303 and last observed as he made the turn directly facing
apartment A303. On November 8, 2018, U.S. Postal Inspector confirmed records showed
that ALI MUFREJ is receiving mail at the SUBJECT PREMISES. A review of PayPal
data revealed account number 1860205424925086993 listing the user as ALI MUFREJ
and the business as Autoparts Global, LLC. On October 16, 2018, ALI MUFREJ’s
address was updated to the SUBJECT PREMISES.

TRAINING AND EXPERIENCE

30. Based upon my training and experience, and conversations With other
experienced law enforcement agents and officers who have been involved in counterfeit
trafficking cases, I know the following:

31. CBP is responsible for controlling, regulating, and facilitating the
movement of carriers, people, and commodities between the United States and other
nations. CBP is also responsible for detecting, interdicting, and investigating smuggling
and other illegal practices aimed at illegally entering contraband or other prohibited
articles into the United States including but not limited to trademark items.

32. In general terms, a trademark is a word, name, symbol, or device, or any
combination thereof, that is intended to distinguish one producer's goods from those of
other producers and to indicate the source of the goods. Trademark law helps ensure that

a trademark can serve this function of distinguishing a producer's goods, because it

Complaint: ALI MUFREJ - 1 l UNlTED sTATEs Ai‘roRNr-;Y
USAO 2018R01 160 700 STEWART STREET, SurrE 5220

SEATTLE, WAsHlNoToN 98101
(206) 553-7970

\.OO°"'--]O\LJ"|-LL.».)[\)>_¢

NNNNNNNN[\J>-‘\-*\-*\-*>_~»-*»-i»_-»-»_~
OO-~lO\U\-L‘-~UJ[\J>-*C>\DOQ-JO\LHLL)J!\.)\-*O

 

 

Case 2:18-mj-00558-PL1\/| Document 1 Filed 12/07/18 Page 12 of 12

prohibits other producers from using a similar mark in a way that is “likely to cause
confusion“ among consumers (i.e. by making consumers wonder which producers created
which products). Trademark law broadly prohibits uses of trademarks, trade names, and
trade dress that are likely to cause confusion about the source of a product or service

33. Articles bearing counterfeit trademarks are subject to seizure and forfeiture
A counterfeit trademark is defined as a spurious trademark that is identical with, or
substantially indistinguishable from, a registered trademark Articles with marks that
copy or simulate a registered trademark that has been recorded with CBP are subject to
detention and possible seizure and forfeiture

CONCLUSION
3. Based upon the foregoing facts and circumstances, l respectfully submit

there is probable cause to believe ALI Al\/IER WAI-IEEB MUFREJ has committed

 
      

» f '/ ',/
TIN-PENEDA
Special Agent, HSI

Based on the Complath and Afiidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the defendant

committed the offense set forth in the Complaint.

DATED this 7 day of December, 2018.

@ULA McCANDLIS

United States Magistrate Judge

Complaint: ALI MUFREJ - 12 UNITED sTATEs AiToRNEv
USAO 201 8R01 160 700 STEWART STREET, SurrE 5220

SEATrLE, WAsHiNGToN 98101
(206) 553-7970

